The opinion of the court was delivered, January 4th 1869, by
Agnew, J.
This was an action of trespass by church trustees. *340under a deed of trust made by Thomas Pillow in 1836, for talcing down, and removing the materials of a church building in 1867. The case turns on the limitation in the deed. The legal estate of the trustees clearly has no duration beyond the use it was intended to protect. The word “successors” is used to perpetuate the estate, but as the trustees are an unincorporated body having no legal succession, there is nothing in the terms of the grant to carry the trust beyond its appropriate use. This brings us to the limitation of the use itself.
It is for the erection of “ a house or place of worship for the use of the members of the Methodist Episcopal Church of the United States of America (so long as they use it for that purpose, and no longer, and then to return back to the original owner), according to the rules and discipline which, from time to time, may be agreed upon and adopted by the ministers and preachers of the said church at their General Conference in the United States of America.” This is the main purpose of the trust, the other portions of the deed relating to the use being ancillary only to this principal object. The interjected words, “ so long as they use it for that purpose and no longer, and then to return back to the original owner,” are terms of undoubted limitation, and not of condition. They accompany the creation of the estate, qualify it, and prescribe the bounds beyond which it shall not endure.
The equitable estate is in the members of the church so long as they use the house as a place of worship in the manner prescribed, and no longer. This is the boundary set to their interest, and when this limit is transcended the estate expires by its own limitation, and returns to its author. The words thus used have not the slightest cast of a mere condition. No estate for any fixed or determinate period had been granted before these expressions were reached, and they were followed by no proviso or other indication of a condition to be annexed.
“A special limitation,” says Mr. Smith, in his work on Executory Interests, p. 12, “ is a qualification serving to mark out the bounds of an estate, so as to determine it ipso faeto in a given event without action, entry or claim, before it would, or might, otherwise expire by force of, or according to, the general limitation.” A special limitation may be created by the words “until,” “ so long,” “ if,” “ whilst” and “ during,” as when land is granted to one so long as he is parson of Dale, or while he continues unmarried, or until out of the rents he shall have made 5001.: 2 Black. Com. 155; Smith on Exec. Int. 12; Thomas Coke, 2 vol., 120-21; Fearne on Rem. 12, 13 and note p. 10. “ In such case,” says Blackstone, “the estate determines as soon as the contingency happens (when he ceases to be parson, marries a wife or has received the 5007), and the subsequent estate which depends *341on such determination becomes immediately vested, without any act to be done by him who is next in expectancy.”
The effect of the limitation in this case was that the estate of the trustees terminated the moment the house ceased to be used as a place of worship according to the rules and discipline of the church, by the members to whose use in that manner it had been granted; and the reversion ipso facto returned to Thomas Pillow, the grantor. The abandonment of the house as a place of worship, therefore, became a chief question in the cause, because the title of the trustees to the property, and consequently their right to maintain this action, hinged upon this event. Then, as the use of the members of this church was to be according to the rules and discipline from time to time adopted by the General Conference, it became a question whether the alleged abandonment of the house as a place of worship was by church authority, and according to the rules and discipline then existing; for a mere temporary suspension of services there, or a discontinuance of the use without authority, would not, ipso facto, determine the use. Hence an inquiry both into the fact of abandonment and the authority of the church became essential.
According to the constitution and discipline of the Methodist Episcopal Church of the United States, its preachers, denominated deacons and elders, are not called by the societies to which they preach, but are appointed to stations, and to travel in circuits, by the presiding bishop of the annual conference. The power is lodged in him, but from a practical necessity he acts with the advice of his council of presiding elders assembled at the annual conference. The government of the church is clerical and not lay. It has no admixture of the laity, excepting in the quarterly conference of the circuit or station, in which certain lay official members are admitted to seats ex necessitate rei. The annual conferences are composed of the deacons and elders in the travel-ling ministry within the respective conferences, presided over by a bishop or superintendent, as originally termed, assigned to hold the conference by the board of bishops. The general conference consists of delegates, elected by all the annual conferences from among the travelling preachers, presided over by the bishops in turn, and holding its sessions quadriennially.
The annual conferences are divided into districts, composed of the circuits and stations within their respective boundaries. Over each district the bishop, at the annual conference, appoints an elder to preside, who travels his district four times a year, and presides at the quarterly conferences in each circuit or station, composed of the travelling and local preachers, exhorters, stewards, class leaders, trustees and first male superintendent of Sunday schools. A station has a single place of stated public service, while a circuit has several. It is to these circuits and stations *342the travelling preachers are assigned at every annual conference. In his circuit or station the preacher in charge arranges or “ plans” the appointments of service during the term of his own appointment. In planning the circuit he may take the advice of the stewards, if he choose to ask it; and in arranging the appointments for service it is his duty to give the local preachers within his charge regular and systematic employment on the Sahbath.
Ho specific directions are found in the discipline as to the arrangement of the appointments, and the whole subject seems in a great measure committed to the sound discretion of the travelling preacher in charge, subject only to the discipline duty of preaching where there is the greatest number of quiet, willing hearers, the most fruit, and where the Spirit most abounds; and subject to the superintending control of the presiding elder, whose duty it is to oversee the spiritual and temporal business of the church; to take charge of all elders and deacons in his district, and to take care that the discipline shall be enforced in his district.
As to the particular building or house in which services shall be statedly held, there is nothing definite in the discipline, and the authority over it seems to be only inferential, arising out of the power of the preacher in charge to arrange the appointments of service, which must include places as well as times of appointment. This vagueness probably flows from the fact that at just this point the boundary of church polity interlocks with the lines of popular support, for money and members must come from the laity. Still church polity reserves a large share of control over church property, as will be seen in the chapter on this subject; with a sorrowful recognition, however, of its dependence, for plainness and economy in the building of churches is enjoined, lest the necessity of raising money make rich men necessary to the church, and if so (says the discipline), “we must be dependent on them, yea, governed by them, and then farewell to Methodist discipline, if not doctrine, too.”
In order to preserve control, however, it is made the duty of the quarterly conferences to secure the ground on which churches are to be built according to the deed of settlement, and to admit no charter or deed that does not secure the rights of the preachers of the church in the ministration of its services according to the true meaning of the deed of settlement, the form of which is prescribed.
Thus the effect of this active control of the clerical authorities of the church over preachers, preaching, and church property, is to)take from the society at large, or laity, the power of continuing any building as a place of worship according to the rules and discipline of this church, after the ecclesiastical authority has resolved to discontinue the services of its preachers there. The society might choose to worship there of their own head, and call a *343preacher of their choice who was willing to come without the authority of his church, but in doing so they would cut themselves off from their church connection, and would’be worshipping there no longer as members of this church under its rules and discipline; for to worship as members and under the discipline they must accept the travelling preacher sent to them by the bishop. Consequently, the trust in this case ceased when the proper church authorities, acting under and according to the rales and discipline, totally abandoned the building as a place of worship for the members of this church.
The fact of such an abandonment was submitted by the judge and found by the jury. In his charge the learned judge submitted the question on the testimony of the presiding elder and the book of discipline as to the authority for so doing; and on his testimony and that of others as to the actual discontinuance of services there, and the causes thereof. This was all he could do, as the question of fact belonged to the jury.
The reverend gentleman had testified that the church had been abandoned by the conference in March 1867, and that this action having been taken by the bishop and his council of presiding elders, and the preaching removed to the school-house in the village, any preaching in this building after the conference, was without the sanction or authority of the church.
I must say I have not discovered in the discipline the precise ground of the bishop’s authority to do this; yet it may be a proper understanding of his authority as gathered from the entire body of church law, and the rule in the civil court is that the churches are left to speak for themselves in matters of discipline and doctrine: German Reformed Church v. Commonwealth, 3 Barr 282. But however the fact may be, where the precise power is lodged, certain it is in this ease this proof was made, and with it the fact that the abandonment of the building had also the express sanction of the presiding elder, and inferentially the sanction of the preacher in charge.
We cannot say, therefore, that the fact of abandonment was submitted without sufficient evidence. The fact being found by the jury, these plaintiffs — at the time of the removal of the building — were no longer trustees of the property by the very terms of the limitation in the deed, and had no ownership or estate to enable them to maintain this action.
This is sufficient for the purposes of this case. But it is also insisted that these trustees were superseded by the election of new trustees by the quarterly conference under a new rule adopted by the General Conference of 1864. We shall express no opinion on this point, the interest depending on the form of the deeds made previous to 1864, being too important to be determined upon a meagre presentation of the case to us. It is proper, however, to suggest to the church authorities that this is perhaps perilous *344ground to stand upon. The church, may provide a new mode for the election of trustees, and make their deeds hereafter conform to this mode. But when it comes to the right to supplant trustees established by contract, or to fill vacancies in a mode differing from the terms of the contract, which are the laws of the trust, a new question arises.
A deed is a contract inter pwrtes, the grantor on one side and the trustees on the other, and even the legislature cannot impair the contract. If conflicts should arise between the trustees nominated or provided for in the deed and those appointed by the quarterly conferences, it may he found difiicult to overthrow the will of the grantor or first party in the deed expressed in this contract form.
Judgment affirmed.